                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Michael John Bui,                                  File No. 19-cv-2785 (ECT/KMM)

             Plaintiff,

v.                                                 ORDER ACCEPTING REPORT
                                                    AND RECOMMENDATION
U.S. Attorney, Chad A Blumenfield, U.S.
Marshals,

           Defendants.
________________________________________________________________________

      The Court has received the January 23, 2020 Report and Recommendation of United

States Magistrate Judge Katherine Menendez. ECF No. 12. No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 12] is ACCEPTED;

      2.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE;

      3.     Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

             or Costs [ECF No. 2] is DENIED; and

      4.     Defendants’ Motion to Dismiss [ECF No. 6] is DENIED as moot.

                LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: March 12, 2020                   s/Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court
